DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms. 
Specifically, while the prior art discloses the general concept of polymer blends using olefin based polymers as supporting materials and further using zinc based materials such as zinc oxide as odor absorbing materials with similar relative amounts (e.g. US 6521553 for use of zinc oxides, US 5654061 for use of olefin based supporting materials, US 4757099 for amounts of each, WO 2017/093541 for all components), the prior art does not specifically disclose the claimed porosity of the zinc oxide materials used in conjunction with zinc ionomer nor is there a suggestion in the art to optimize said parameters.  Further, the ASTM values for odor suppression are not disclosed in the prior art nor would they be inherent in view of the potentially differing properties of the constituent materials used in the prior art composition from those used in the instant Specification.  The Examiner notes the remaining ODP rejections .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 7/28/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761